Ellsworth, J.
We are of opinion, that this information is sufficient, and the demurrer must be overruled. Since the cases of Goddard v. The State, 12 Conn. R., 448, Barth v. The State, 18 Conn. R., 432, Whiting v. The State, 14 Conn. R., 488, Rawson v. The State, 19 Conn. R., 292, and Barnes v. The State, 20 Conn. R., 232, we cannot think that the words contra pacem are necessary in a grand juror’s complaint for a misdemeanor, especially for the violation of a statute, which, in its twenty-fourth section, has declared that such technicality shall not be necessary. If such an omission would ever have been fatal at the common law, it would not be so at this time, for in England, as well as in New York and Massachusetts, if not in other states, such technicality was found so unmeaning and useless, that statutes have been passed to do it all away. This whole subject has been so fully and so ably discussed by the late *522chief justice Church, in Rawson v. The State, 19 Conn. R., 292, that we need only refer to that case, for the reasons why we have come to the conclusion already stated.
We advise that the demurrer be overruled.
In this opinion, the other judges, Storrs and Hinman, concurred.
Demurrer overruled.